DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election was made without traverse in the reply filed on 09/14/2022. Applicant’s election without traverse of group I, claims 64-84, and withdrawn of claims 51-63 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, is acknowledged.
Claim Objections
Claims 66 and 78 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 64 and 74 respectively, “and or any other claim”.  See MPEP § 608.01(n).  Accordingly, the claims 66 and 78 are not been further treated on the merits.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims  64 and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolomeitsev (US 8093857 B1).
Re. Claim 64, Kolomeitsev figures 3-8 disclose an operationally stable induction motor (1) comprising:
- a motor winding (9 and 11);
- a rotor (3);
- a core (see stator core 7);
- a motor case (Kolomeitsev disclose induction motor (1); wherein the structure of induction motors inherently comprise casing that houses the motor);
wherein said induction motor exhibits negative reactive power (Fig. 10 shows negative -10% power); and
wherein said motor winding comprises at least one forward winding (main windings 9) and at least one reverse winding (auxiliary windings 11).
Claim 84 is drafted in the method category with subject matter corresponding to that of independent claim 64; therefore, is rejected, mutatis mutandis, for at least the same reasons.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over in view          of Kolomeitsev (US 8093857 B1).
Re. claim  74,  Kolomeitsev figures 3-8 disclose an operationally stable induction motor (1) comprising:
- at least one forward winding (main windings 9);
- at least one reverse winding (auxiliary windings 11) having a forward to reverse winding ratio of greater than two (Kolomeitsev teaches the PF of the motor is controlled by varying the reverse winding to forward winding ratio, column 12 lines 57-67, and column 13 lines1-8, and it does not teach the ratio is greater than two.  It would have been an obvious matter of design choice to manufacture the winding with predetermined ratio greater than 2 as necessitated by the specific requirements of the particular application because it would tune power factor of motor to comply with predetermined design constraints; furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; also it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980);)
- a capacitor connected in series with said at least one reverse winding (see capacitors 13 in series with the aux winding 11);
- a core (see stator core 7);
- a motor case (Kolomeitsev disclose induction motor (1); wherein the structure of induction motors inherently comprise casing that houses the motor);
Allowable Subject Matter
6.	Claims 65-73 and 75- 83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846